tax_exempt_and_government_entities_division release number release date department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date date taxpayer identification ification n number person to contact employee identification_number employee telephone number uil certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 205-x our adverse determination was made for the following reasons organizations described in lr c sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of lr c sec_501 an organizations will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose you have not established that you have operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 if you have not already filed these returns and the agent has not provided you instructions for converting your pteviously filed form_990 to form_1120 you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states disttict court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seck review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us coutt of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave nw washington dc you also have the sight to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours paul a marmolejo acting director eo examinations enclosures publication department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date date taxpayer_identification_number form_990-pf tax_year s ended december 20xx 20xx 20xx person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date october 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informaily for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance ifyou prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit explanations of items tax identification_number year period ended form 886-a rev date name of taxpayer december 20xx december 20xx december 20xx issue is the organized and operated exclusively for exempt purposes under sec_501 of the internal_revenue_code facts on june 20xx the trust agreement stated the charitable religious scientific including organization sec_5o01 c exempt of the internal_revenue_code purposes qualify that such for as created a_trust named the was created exclusively for literary and educational_purposes the to section distributions organizations making under of received on with an effective date of july exemption tax its march 20xx private_foundation within the classified a of the code as a 20xx the meaning via of letter was section for form_1023 exemption application exclusively section stated ‘ c planned to accomplish its exempt_activities by making grants organizations will establish an endowment dedicated to grant making as required in will develop operating procedures to assure that sec_4942 it adheres to and foundations provided grant application form grant agreement form the rules of to and grant reporting form qualified c sec_4941 non-operating applicable guidelines reporting private mission sample under other grant form its was as to the trustees listed on form_1023 were and account number r authority sister and primary asset was its bank account with the signature card shows that had signature son the organization filed form_990-pf for the years ending december 20xx 20xx on november 20xx respectively 20xx may schedule number or exhibit explanations of items 886-a eer janey form tax identification_number year period ended name of taxpayer december 20xx december 20xx december 20xx reported dollar_figurex revenue and dollar_figurex expenses on its 20xx form_990-pf total bank accounts revealed the following checks and revenue dollar_figurex xxx total and in in dollar_figurexx xxx the reported it disbursements debits 20xx withdrawal date amount description comments schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended december 20xx december 20xx december 20xx total withdrawals 20xxx withdrawal date amount description check comments schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended december 20xx december 20xx december 20xx total withdrawals 20xx withdrawal date amount description check comments dollar_figure dollar_figure schedule number or exhibit explanations of items tax identification_number year period ended form 886-a sor ae name of taxpayer december 20xx december 20xx december 20xx idr issued request document idr issued on april information asked for all books_and_records of and disbursements explain the expenditures serve 20xx asked provide supporting substantiation provide explanations to the following questions 20xx assets liabilities receipts to did these the purpose of the above expenses to to an exempt_purpose and asked the expenditures serve again to describe above expenses and an exempt_purpose issued on august 20xx asked for additionally explain how purpose of august how idr idr the on does b activity including making grants organization currently the engage in any charitable did c charitable activity including making grants the organization ever since inception engage in any if so d including documents grant selection process please describe and provide supporting documentation and application detail which grant the responses no expenditures serve an exempt_purpose received were has not shown that these law religious sec_501 c of the internal_revenue_code provides for exemption from taxation for organizations organized and operated exclusively safety for literary or international amateur athletic competition the prevention net_earnings of of cruelty to children or animals which or shareholder individual charitable educational scientific purposes national benefit private testing public foster inures part any for for the the or or no of to to or of sec_1 c -1 c an organization will or more exempt purposes only of the income_tax regulations states that one it engages primarily in activities ‘operated exclusively' for if be regarded as schedule number or exhibit explanations of items tax identification_number year period ended rom be6-a rev date name of taxpayer december 20xx december 20xx december 20xx which accomplish one sec_501 than an insubstantial part of an exempt_purpose or more an organization will of such exempt purposes specified in so regarded if more its activities is not in furtherance of not be c -1 c of section organization purposes if its net_earnings inure in whole or of private shareholders or individuals exclusively operated not the is for regulations provides an exempt in part to the benefit more that one or of the income or more ii of an organization is the purposes specified unless sec_1 c -1 d that one rather than a private interest thus subdivision it is such shareholders of indirectly by such private interests states not organized or operated exclusively for a public to meet the requirement of this is necessary for an organization to establish that it interests family the organization or persons controlled directly or not organized or operated for individuals the benefit of private designated regulations creator serves the his tax or as it reg sec_1_501_a_-1 treas or individual as those persons having a personal and private interest in the activities of a private_shareholder_or_individual is considered an insider with respect to the exempt_organization an organization in general shareholder private defines a to sec_1_6033-2 of every organization which required additional service administering following chapter information as purpose file the the for an the is annual income_tax regulations provides exempt_information from tax whether or not return shall submit may be required by the internal in provisions inquiring its f of subtitle a of the code subchapter into of exempt section statu sec_501 it that is such revenue and and united_states holds better business bureau v if substantial in that the existence of nature an destroy organization will be regarded as operated exclusively for one or more exempt that accomplish one or more of such purposes u s a single non-exempt purpose activities primarily c purposes exemption engages section under only will the in if it schedule number or exhibit explanations of items tax identification_number year period ended form 886-a rev date name of taxpayer december 20xx december 20xx december 20xx net private his a earnings benefited are wife decisions and unitary mission church of long island internal revenue respondent 74_tc_507 found financial ministers allowances’ sunday there duties that he performed over these years not entitled to exemption from federal taxation under and earnings individuals petitioner v commissioner of filed date--the court individuals --petitioner’s petitioner's ‘parsonage for leading counseling any differing held petitioner is sec_501 a net or controlled x received widely fluctuating year being for no evidence in compensation_for pastoral the administrative record of part its shareholders period as available amended of as benefit i r c to the 50i c because a services private inures three over and one see by of of is xx v the law u s school u s t c controlling john marshall in in revoking exemption under sec_501 to included follows policies eating loans and golfing equipment cl in which the court found that the commissioner acted properly on the grounds of inurement inurement as to insurance expenses in private interest-free personal household furnishings and appliances but automobile basketball limited education hockey establishment home membership spa payments travel and tickets membership families families officers repairs health their ct and the was and the not to in a a ustc affirming tax_court cleveland chiropractic college in petitioner v commissioner of internal revenue respondent -- c court found income college trustees through payment of his personal expenses a corporation dan memo - -the not entitled to exemption from corporate the its code a college was earnings one --similar to dec big_number m t 21_tcm_1 benefit inured where found of of code have part sec sec tax was the net the for of to of to in griffith jewell internal that by ustc hulon carter revenue taxpayer a and business birmingham spears jewell ike and of found an incorporated business college owned and operated commissioner the carl v and carter john carter petitioners respondent college spears audrey court inc apr b r a brother and two sisters was not a tax-exempt educational schedule number or exhibit form rev date explanations of items 886-a tax identification_number year period ended name of taxpayer december 20xx december 20xx december 20xx earnings substantial owner-operators for their personal benefit portions net its of were distributed to its of of rul sec_6033 the year and a statement of an organization previously held exempt the internal_revenue_code of except as provided therein from federal rev the income_tax was requested to produce a financial statement as its operations during such year end of its records were so incomplete that it was unable to furnish however such statements exempt provides that every organization an annual from taxation under sec_501 stating specifically the items of gross_income receipts and return such disbursements statements and regulations as the secretary_of_the_treasury or_his_delegate may from time the required information_return or otherwise to comply with the provision the regulations which implement it of sec_6033 an organization may result in the termination of the exempt status of not previously held exempt established the continuation of an exempt status the grounds that the organization has for other returns and comply with such records the code shall the code and such rules conditions prescribe inability observing required failure render under shall held make oath that such time file keep file and the to of or to on it is of of the one rul or more of internal_revenue_code and which otherwise meet organizations privately established and funded as rev charitable foundations which are organized and actively operated to the purposes specified in sec_501 carry on of the are not precluded requirements for exemption from federal_income_tax their from making distributions provided of a true charitable basis in furtherance such distributions are made on however organizations of the purposes for which they are organized of maintain show the name and address of adequate_records and case histories to each recipient of the purpose the manner in which the recipient was for which the aid selected and the relationship members a grantor or substantial_contributor to the organization or a member_of_the_family of a or substantial_contributor in order that any or all distributions made any between the recipient and the organization if or trustees of amount distributed to distributions corporation individuals controlled character aid was officers grantor either should given which each funds make this such and the by to a schedule number or exhibit explanations of items tax identification_number year period ended 886-a form rev jemuay name of taxpayer december 20xx december 20xx december 20xx individuals to revenue service can be substantiated upon request by the internal government's position failed the operational_test of sec_501 on the following grounds did not operate exclusively for treas required under under audit organizations’ nor did grant making activities as stated in reg one c -1 c or more exempt purposes as years never provided grants to qualified c establish an endowment fund dedicated to during the form_1023 earnings analysis private rather its shareholder trustees in the expenditures were personal in nature benefitting form of operated in a way that was comparable to the organizations described in cleveland chiropractic college and texas trade school benefit records the bank inured reveal thus that and its to of of provided no information on how it an exempt could not explain how activity accomplish charitable_class expenditures service erganization substantiation or the purpose of these expenses furthered was the service asked organization’s purpose unable these show how the the or to its conducts payments charitable its expenditures served to a to show how each of these the contemporaneous benefited purpose exempt and any as required by revenue_ruling not provide adequate_records to show the purpose for which the aid was given the if manner in which the recipient was selected and the relationship did the recipient any between organization organization corporation controlled by order substantiated upon request by the internal_revenue_service family or substantial_contributor can officers substantial of or contributor either grantor of a member distributions individuals or the trustees grantor of to made that any and all and to or or a a the the a in be 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended december 20xx december 20xx december 20xx must exempt_organization service an inquiries to establish that in this case the taxpayer had failed to establish that it was engaged in exempt of its private exempt that shareholders or individuals is entitled to tax exempt status expenditures its activities activities purpose to the inure that or internal respond revenue assets were did not for to it taxpayer's position the agrees to revocation of its tax exempt status conclusion described an as described above revoked organization 20xx because it did not operate exclusively for effective january c for estates and trusts should be filed for tax years ending december 20xx later than april following the close of the accounting_period for a calendar_year recognition as should subsequent returns are exempt purposes form_1041 c section return income under u s tax due no be returns should be sent to the following mailing address department of the treasury internal_revenue_service
